Title: From George Washington to George Gilpin and John Fitzgerald, 2 August 1788
From: Washington, George
To: Gilpin, George,Fitzgerald, John



Gentn
Mount Vernon Augt 2d 1788

As Monday next is the day on which the Directors, by the Constitution of the Company, are to make their report—and it has generally fallen to the lott of those on the Virginia side of the river to do this; I beg that you would from the minutes to which you are accessable—or from memory, bring forward the occurrences which may be proper to report at the General Meeting, about to be held. If this be delayed untill the day, there may be omissions which might involve censure, at least incur the charge of inattention. I will be in Town by 10 ’Oclock on Monday. The Treasurer should have his accts ready for exhibition—I am with much esteem & regard—Gentn Yr Most Obt Servt

Go: Washington

